                                         Case 5:17-cv-00220-LHK Document 1279 Filed 01/13/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         FEDERAL TRADE COMMISSION, et al.,                   Case No. 17-CV-00220-LHK
                                  11
                                                        Plaintiffs,                          ORDER GRANTING IN PART AND
                                  12                                                         DENYING IN PART HUAWEI'S
Northern District of California




                                                 v.                                          ADMINISTRATIVE MOTION TO
 United States District Court




                                  13                                                         SEAL
                                         QUALCOMM INCORPORATED, et al.,
                                  14                                                         Re: Dkt. No. 1277
                                                        Defendants.
                                  15

                                  16
                                              Applying the compelling reasons standard, the Court rules on Huawei’s motion to seal as
                                  17
                                       follows. By Monday, January 14, 2019, at 5:00 p.m., Huawei shall refile a redacted public version
                                  18
                                       of the below document consistent with the Court’s sealing rulings.
                                  19       Document          Portion                                   Ruling
                                        Yu Deposition     43:23-44:8       DENIED.
                                  20
                                        Yu Deposition     47:17-24         DENIED. The Court’s previous ruling sealing this portion was
                                  21                                       in error. This portion does not satisfy the compelling reasons
                                                                           standard for sealing.
                                  22    Yu Deposition     47:25-48:3       GRANTED.
                                        Yu Deposition     70:20-25         DENIED. The Court’s previous ruling sealing the question was
                                  23                                       in error. This question does not satisfy the compelling reasons
                                  24                                       standard for sealing.
                                       IT IS SO ORDERED.
                                  25
                                       Dated: January 13, 2019                          ______________________________________
                                  26
                                                                                        LUCY H. KOH
                                  27                                                    United States District Judge

                                  28                                                     1
                                       Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART HUAWEI'S ADMINISTRATIVE MOTION TO SEAL
